DETAILED ACTION
This action is in response to the amendment dated 9/8/2020.  Claim 1 is currently amended.  Claims 2, 5, 6 and 10-20 have been canceled.  Claims 21 and 22 are newly added.  Presently, claims 1, 3, 4, 7-9, 21 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/22/2017.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3, 4, 7-9, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a latch valve having a ferromagnetic shell having a ferromagnetic pole, a permanent magnet, an electromagnet, a liner fluidly isolating a ferromagnetic plunger from the permanent magnet and the electromagnet, wherein the permanent magnet is arranged axially between the ferromagnetic pole and the electromagnet, wherein the permanent magnet, electromagnet, and ferromagnetic pole are each arranged radially outward of the ferromagnetic plunger, and wherein the ferromagnetic pole is axially spaced-part from 
Claims 3, 4, 7-9, 21 and 22, which depend from claim 1 either directly or indirectly, are allowable for including the indicated allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753